DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in responsive to communication(s): 
RCE filed on 4/9/2021.
RCE filed on 5/11/2020; Amendment filed on 9/25/2020.
RCE filed on 4/26/2019; Amendment filed 10/28/2019.
Amendment filed on 7/19/2018.
Application filed on 6/21/2016, with priority date of 12/15/2010 based on parent application 12/968287, now Patent No. 9383888.

The status of the claims is summarized as below:
Claims 1-9, 11-16, 18, 20-22 are pending. 
Claims 1, 12, and 18 are independent claims.
In the 4/9/2021 amendment, claims 1-3, 12-13, 18 have been amended.
Claim 19 has been cancelled; claims 10 and 17 have been previously cancelled.
The previous double patenting rejections were respectfully withdrawn in light of the Terminal Disclaimer filed on 10/28/2019.

Response to Arguments

The examiner acknowledges the amendment made to claims 1-3, 12-13, 18 and cancellation of claim 19 in the amendment filed on 4/9/2021.

Applicant’s arguments filed 4/9/2021 have been fully considered. New grounds of rejection with newly cited arts Miller, Takahashi are set forth below.

Claim Objections

Claim(s) 11 is/are objected to because of the following informalities:
Per claim 11, claim 11 cites a method according to claim 10, where claim 10 has been cancelled. For the purpose of the examination, claim 10 is treated as a dependent claim of independent claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 12-14, 16, 18, 20, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over “TelePICTIVE: Computer-Supported Collaborative GUI, Design for Designers with Diverse Expertise” by David Miller, et al. (Nov 1992, hereinafter Miller), in view of Takahashi (US Pub 20100199191, hereinafter Takahashi).

Per claim 12, Miller teaches:
A system, comprising: (page 151, abstract: system to help support collaboration among a group of GUI designers to coordinate simultaneous access to a shared design surface);
	A processor; and (Page 157 right column line 44-46: same physical processor runs the different processes of the RENDEZVOUS system architecture);
	A memory storing instructions that, when executed by the processor, perform operations, comprising: (Page 157 right column line 46-47, different machines with memory can communicate with each other in the RENDEZVOUS system; page 158 right column line 33-42: RENDEZVOUS system code can recreate session objects upon being loaded from a saved session);
		Displaying a user interface on a computing device, the user interface concurrently displaying a first user interface pane, a second user interface pane, and a third user interface pane, wherein: (Page 154 Figure 1 shows a UI concurrently displaying a number of UI elements: area B right column with viewport on the shared space for each user – first user interface pane; area B left column with user name – a second user interface pane; area A the shared design surface – third user interface pane);
		a first user interface pane comprises a current view of an individual viewing a document; (Page 154 line 37-40, Page 155 left line 7-19: Figure 1 shows in UserInfo area 1B through “box-within-a-box” – a current view of individual reviewer’s on the shared design surface, which is located at the right column of area 1B – first UI pane; Page 151 line 19-39: the shared design surface is a collaborative interface for designing GUI; examiner notes document is interpreted broadly to include different type of files such as image document);
		a second interface pane is adjacent to the first user interface pane and comprises an indicator for a reviewer of the document; and (Page 154 line 37-40, Page 155 left line 24-31: Figure 1 shows participant/user general information such as name and machine in the UserInfo area 1B, adjacent to the viewport/box area of right column);
		a third user interface pane is adjacent to the second user interface pane and comprises: (Page 154 Figure 1 shows shared design surface area A, adjacent to the viewport/box right column of area 1B);
			a scaled image of the document; (Page 154 Figure 1 shows a scrollable shared design surface area A; examiner notes “scaled” view is interpreted broadly as any scale including 100%).

	Although Miller teaches a shared design space/document, Miller does not explicitly teach a bounding box and a visual indicator on the scaled image of the document; Takahashi further teaches:
	a third user interface pane …
			a bounding box, overlaid on the scaled image of the document, indicating the current view of the individual; and ([0118] Fig. 13 shows 
			a visual indicator, overlaid on the scaled image of the document, indicating a portion of the document currently being viewed by the reviewer. ([0118] Fig. 13 shows two different rectangular ranges/bounding boxs for individuals “S. J” and “Tar”).
		Takahashi and Miller are analogous art because Takahashi also teaches collaborative document editing with multiple reviewers. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Takahashi and Miller before him/her, to modify the teachings of Miller to include the teachings of Takahashi, so that different reviewer editing area are visually indicated. One would be motivated to make the combination, with a reasonable expectation of success, to provide control for manipulation authority with a plurality of users, thereby providing increasing manipulation freedom for each user in collaborative work (Takahashi [0009-0010]).

Per claim 1, claim 1 is a method claim with similar limitations but broader scope to claim 12, and is likewise rejected.

Per claim 2, Miller-Takahashi further teaches:
The computer-implemented method of claim 1, further comprising:
	Receiving a selection of the indicator for the reviewer in the second interface element; and  (Miller Page 155 line 21-28: user can obtained general information of participants and selection on representation of the user’s design surface can match the user’s view with the selected view);
	Displaying, in the first user interface element, the portion of the document currently being viewed by the reviewer. (Miller Page 155 line 9-19: user selection of another reviewer’s representation of design surface causes the user’s own view to match the other reviewer, and the other reviewer’s view was updated and displayed as the user’s viewport in area 1B as well).

Per claim 3, Miller-Takahashi further teaches:
	The computer-implemented method of claim 1, further comprising:
	Receiving a selection of a portion of the scaled image in the third user interface element; and 
	Displaying, in the first user interface element, a second portion of the document corresponding to the selected portion of the scaled image. (Miller  page 155 line 9-11, Page 154 figure 1: whenever participant manipulate an object on the shared design surface A, all other participant see the effects, and additionally where the user is currently viewing is shown as viewport in area B of Figure 1). 

Per claim 4, Miller-Takahashi further teaches:
	The computer-implemented method of claim 3, further comprising: 
	In response to receiving the selection of the portion of the scale image in the third user interface element, moving the bounding box to the portion of the scaled image. (Miller [0076] when user move cursor in another location of the work content and start editing, the manipulation area is updated; i.e. the paragraph may be detected as the manipulation area according to user’s editing location).

Per claim 5, Miller-Takahashi further teaches:
	The computer-implemented method of claim 1, further comprising:
	Receiving a selection of a section of the document in the third user interface element; and
	Displaying, in the first user interface element, a third portion of the document corresponding to the selection section; 
	wherein the third user interface element comprises a view of one or more sections of the document. (Miller Page 155 line 9-19, Figure 1: user selection of object in area A is reflected in the viewport of the user in area B; figure 1 shows area A comprises a view of different sections within a window of shared design space). 

Per claim 6, Miller-Takahashi further teaches:
	The computer-implemented method of claim 1, wherein the third user interface element provides an indication of recent viewing or editing activity within the document by the reviewer. (Takahashi [0118] Fig. 13 shows two different rectangular ranges/bounding boxs for editing/viewing area of two  individuals “S. J” and “Tar”)

Per claim 7, Miller-Takahashi further teaches:
The computer-implemented method of claim 1, wherein the indicator for the reviewer of the document comprises data identifying a reviewer. (Miller Page 154 figure 1 shows user names of each reviewer in area B).

Per claim 8, Miller-Takahashi further teaches:
The computer-implemented method of claim 7, wherein the data identifying the reviewer comprises an image of the reviewer. (Miller Page 154 Figure 1 shows area B include current viewport of each reviewer).

Per claim 13-14, 16, claims 13-14, 16 contain limitations that are substantially the same as claim 2, 5-6 respectively, and are likewise rejected. 

Per claim 18, Miller teaches:
A system, comprising: (abstract: system to help support collaboration among a group of GUI designers to coordinate simultaneous access to a shared design surface);
	a processor; and (Page 157 right column line 44-46: same physical processor runs the different processes of the RENDEZVOUS system architecture);
	a memory storing instructions that, when executed by the processor, perform operations, comprising: (Page 157 right column line 46-47, different machines with memory can communicate with each other in the RENDEZVOUS system; page 158 right column line 33-42: RENDEZVOUS system code can recreate session objects upon being loaded from a saved session);
		causing a display of a user interface on a computing device, the user interface concurrently displaying: (Page 154 Figure 1 shows a UI concurrently displaying a number of UI elements);
			a first user interface pane comprises a current view of an individual viewing a document;( Page 154 line 37-40, Page 155 left line 7-19: Figure 1 shows in UserInfo area 1B through “box-within-a-box” – a current view of individual reviewer’s on the shared design surface, which is located at the right column of area 1B – first UI pane; Page 151 line 19-39: the shared design surface is a collaborative interface for designing GUI; examiner notes document is interpreted broadly to include different type of files such as image document);
			a second user interface pane adjacent to the first user interface pane, the second user interface pane comprising an indicator for a reviewer of the document; and (Page 154 line 37-40, Page 155 left line 24-31: Figure 1 shows participant/user general information such as name and machine in UserInfo area 1B, adjacent to the viewport/box area of right column);
			a third user interface pane is adjacent to the second user interface pane and comprises: (Page 154 Figure 1 shows shared design surface area A, adjacent to the viewport/box right column of area 1B);
			a scaled image of the document; (Page 154 Figure 1 shows a scrollable shared design surface area A; examiner notes “scaled” view is interpreted broadly as any scale including 100%).
			…
		in response to receiving a selection of the indicator for the reviewer of the document, displaying, in the first user interface pane, the portion of the document currently being viewed by the reviewer. (Page 155 left line 21-28, page 154 figure 1: user can click on representation of the user’s design surface to match the user’s view with the selected view, when the user’s own view changes in  area A to match the other reviewer, and the user’s own view in area B is in turn updated and displayed as viewport in area B).


	a third user interface pane …
			a bounding box, overlaid on the scaled image of the document, indicating the current view of the individual; and ([0118] Fig. 13 shows rectangular ranges/bounding boxs for each individual, which can be designated using mouse button selection by each user);
			a visual indicator, overlaid on the scaled image of the document, indicating a portion of the document currently being viewed by the reviewer. ([0118] Fig. 13 shows two different rectangular ranges/bounding boxs for individuals “S. J” and “Tar”).
		Takahashi and Miller are analogous art because Takahashi also teaches collaborative document editing with multiple reviewers. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Takahashi and Miller before him/her, to modify the teachings of Miller to include the teachings of Takahashi, so that different reviewer editing area are visually indicated. One would be motivated to make the combination, with a reasonable expectation of success, to provide control for manipulation authority with a plurality of users, thereby providing increasing manipulation freedom for each user in collaborative work (Takahashi [0009-0010]).

Per claim 20, Miller-Takahashi further teaches:
	The system of claim 18, wherein the third user interface pane comprises a view of one or more sections of the document. (Miller page 155 line 15-21: page 154 figure 1 shows area B including UserInfo with “box-within-a-box” that represents user’s view and total area of the shared design surface).

Per claim 22, Miller-Takahashi further teaches:
The system of claim 16, wherein:
	The reviewer is a first reviewer;	The indicator is a first indicator;	
	The second user interface element further comprises a second indicator for a second reviewer of the document; and (Miller Page 154 figure 1 shows two different reviewers);
	the first reviewer and the second reviewer are reviewing the document on a plurality of device types. (Takahashi: [0057-0061] Fig. 1 shows different devices for collaborative work such as portable or stationary computer).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miller, in view of Takahashi, and Kelley et al. (US Pub 20130125051, hereinafter Kelley, from IDS 9/21/2016, item 190, page 27).

Per claim 11, Miller-Takahashi do not explicitly teach touch input; Kelley further teaches:
	The computer-implemented method of claim 10, wherein a touch input causes navigation within the first user interface element, the second user interface element, or the third user interface element. ([0024] touchpad can be used as input device for navigation). 
	Miller-Takahashi does not explicitly disclose a “touch input” that allows users to use touch input for navigation.
	However, Kelley teaches the concept of a “touch input” that allows users to use touch as an input for navigation:
	The computer-implemented method of claim 10, wherein a touch input causes navigation within the first user interface element, the second user interface element, or the third user interface element. ([0024] touchpad can be used as input device for navigation). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention, having both Miller-Takahashi and Kelley before them to substitute a touch input as taught by Kelley for the generic input mechanism of Miller-Takahashi. Because both Miller-Takahashi and Kelley teach methods for detecting user input, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of detecting the user’s input via touch technology.  See KSR Int’l v. Teleflex Inc., .

Claims 9 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller, in view of Takahashi, Kelley et al. (US Pub 20130125051, hereinafter Kelley, from IDS 9/21/2016, item 190, page 27), and Boyer et al. (US Pub 20020143876, hereinafter Boyer, from IDS 9/21/2016, item 2, page 10).

Per claim 9, Miller-Takahashi do not teach indicator providing the explicit type of viewing; Kelley teaches:
The computer-implemented method of claim 8, wherein the indicator for the reviewer further comprises data identifying a type of review being performed … ([0026] Fig. 3B shows in sub region 330, the user who made changes and the type of activity performed is reflected as part of the document change history).
	Kelley and Miller-Takahashi are analogous art because Kelley also teaches online document review/collaboration. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Kelley and Miller-Takahashi before him/her, to modify the teachings of Miller-Takahashi to include the teachings of Kelley, so that the type of user activities is reflected as part of the user change comment. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a change history for the document, and make clear the type of user activity that is being done by other concurrent reviewers.

	Additionally, Miller-Takahashi-Kelley do not teach the type of device that is being used by the reviewers; Boyer teaches:
	… and a device type being utilized by the reviewer. ([0225] device type of the user is indicated by an icon of the device type used as shown in Fig. 8). 
	Boyer and Miller-Takahashi-Kelley are analogous art because Boyer also teach online document review/collaboration. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Boyer and Miller-Takahashi-Kelley before him/her, to modify 

Per claim 21, Miller-Takahashi-Kelley-Boyer further teaches:
The computer-implemented method of claim 9, wherein:
	The reviewer is a first reviewer;	The indicator is a first indicator;	
	The second user interface element further comprises a second indicator for a second reviewer of the document; and (Miller Page 154 figure 1 shows two different reviewers);
	the first reviewer and the second reviewer are reviewing the document on a plurality of device types. (Takahashi: [0057-0061] Fig. 1 shows different devices for collaborative work such as portable or stationary computer).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miller, in view of Takahashi, and Brouwer et al. (US Pub 2009/0144654, hereinafter Brouwer).

Per claim 15, Miller-Takahashi do not teach highlighting by blurring text of second portion of the document; Brouwer teaches:
	The system of claim 12, wherein the instructions, where executed, further cause the processor to:
	Obfuscate, in the first user interface pane, any other parts of the document in response to receiving a selection of a third portion of the document in the first user interface pane. ([0064, 0066] Fig. 9 shows a reading aid with opaque mask that obscures everything except the content current selected for viewing; Fig. 10A-10C shows that the user may control the movement of the reading aid via computer input devices).
	Brouwer and Miller-Takahashi are analogous art because Brouwer also teaches systems of facilitating sharing, studying and markup of digital content . 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20060053196 A1
Spataro; Jared M. et al.
Execution method of collaboration activity e.g. chatting, involves generating activity data for each collaboration place based on administration of collaboration activities


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails  authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176